Citation Nr: 0942822	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
a service-connected lumbosacral spine disability, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased initial disability rating for 
service-connected asthma, currently evaluated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 2000 to July 2006.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Procedural history

In the April 2007 rating decision, the RO granted service 
connection for a lumbosacral spine disability [diagnosed as 
lumbar strain with paracentral and posterolateral disc 
protrusion with radiculopathy] and asthma, assigning 10 
percent disability ratings to each effective July 23, 2006.  

In May 2007, the RO received the Veteran's notice of 
disagreement (NOD) as to the disability ratings assigned.  In 
March 2008, a RO decision review officer (DRO) conducted a de 
novo review of the claims.  The DRO confirmed the RO's 
findings as to the lumbosacral spine disability and increased 
the rating assigned to the Veteran's service-connected asthma 
to 30 percent, effective July 23, 2006.  
The Veteran perfected her appeal by the timely filing of a 
substantive appeal (VA Form 9) in May 2008.   

Issues not currently on appeal

The April 2007 rating decision also granted the Veteran 
service connection for allergic rhinitis and assigned a 
noncompensable rating effective July 23, 2006.  
A November 2007 rating decision denied the Veteran service 
connection for hearing loss and granted service connection 
for tinnitus, with a 10 percent disability rating assigned.  
As evidenced by the claims folder, the Veteran did not 
express disagreement as to those matters.  Accordingly, those 
issues are not in appellate status, and they will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral spine 
disability is currently manifested by pain and minimal 
limitation of motion. 

2.  The competent medical evidence of record does not 
indicate that the Veteran experiences incapacitating episodes 
requiring bed rest within the last 12 months prescribed by a 
physician and treated by a physician due to her lumbosacral 
spine disability.

3.  The competent medical evidence of record demonstrates 
forced expiratory volume (FEV-1) to be between 114 to 119 
percent of predicted value and 
FEV-1/forced vital capacity (FVC) to be 91 percent of 
predicted value.  The evidence also shows that the Veteran 
requires the regular use of an albuterol inhaler.

4.  The evidence does not show that the Veteran's service-
connected lumbosacral spine disability and asthma are so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the service-
connected lumbosacral spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2009).

2.  The criteria for an increased disability rating in excess 
of the currently assigned 30 percent for the service-
connected asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

3.  Application of extraschedular provisions for the service-
connected lumbosacral spine disability and asthma are not 
warranted.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased initial disability 
ratings for her service-connected lumbosacral spine 
disability and asthma.  

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of her claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of this 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to appellant describing evidence potentially helpful 
to the appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated December 2006, in conjunction with her 
then pending, and later granted, claims of entitlement to 
service connection for lumbosacral spine disability and 
asthma.  Although the aforementioned VCAA letter did not 
specifically include any information pertaining to evidence 
necessary to substantiate a claim for a higher rating, once 
service connection is granted the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also VAOPGCPREC 8-2003.  

In any event, the Veteran received VCAA notice pertaining to 
increased ratings in the above-referenced December 2006 VCAA 
letter and a March 2009 letter.
Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
December 2006 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on her claims.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The December 2006 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The December 2006 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced December 2006 VCAA letter, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance in a 
letter from the VA Office of the General Counsel and a VA 
Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 
2008), the Board finds that the Vazquez-Flores decision does 
not apply to the present case.  According to VA Office of 
General Counsel, because this matter concerns an appeal from 
an initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103 as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as, VA and private medical treatment 
records.  

Additionally, the Veteran was afforded VA examinations in 
April 2007 and October 2007.  The VA examination reports 
reflect that the examiners interviewed and examined the 
Veteran, reviewed her past medical history, reviewed her 
claims folder, documented her current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  The Board therefore concludes 
that the VA examination reports are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v.  
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has retained the services of a representative.  In her May 
2008 substantive appeal [VA Form 9], she declined the option 
of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.


  
1.  Entitlement to an increased initial disability rating for 
a service-connected lumbosacral spine disability, currently 
evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected lumbosacral spine disability 
is currently rated under Diagnostic Code 5237 [lumbosacral 
strain].  In any event, all spinal disabilities, except 
intervertebral disc syndrome, are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

The evidence of record indicates that the Veteran has been 
diagnosed with sciatica, radiculopathy, and disc protrusion 
causing mild stenosis.  See VA treatment records dated March 
2006 and June 2007 as well as an April 2007 VA examination 
report.  Although the medical evidence of record does not 
indicate that she has been diagnosed with intervertebral disc 
syndrome, she has complained of pain, tingling, and a numb 
feeling radiating from her back to her left foot which 
renders her incapable of sitting or standing for more than 20 
minutes.  See an October 2007 VA examination report.  Based 
on reported neurological symptomatology, the Board will rate 
the Veteran under both the General Rating Formula for 
Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome and will apply the higher rating 
as appropriate.



Specific schedular criteria

(i). General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine grater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

(ii.)  Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

A 60 percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and treatment 
by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Analysis

Schedular rating 

(i)  General Rating Formula for Diseases and Injuries of the 
Spine 

The Veteran's lumbar spine disability is currently evaluated 
10 percent disabling.  To warrant a 20 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine, the Veteran must show forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5237 (2009).  

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]. 

At the April 2007 VA examination, the examiner reported 
forward flexion of the lumbar spine up to 90 degrees, 
backward extension up to 30 degrees, right lateral extension 
up to 30 degrees, and left lateral flexion up to 20 degrees 
with report of increased discomfort.  At the October 2007 VA 
examination, the Veteran's forward flexion of the 
thoracolumbar spine was up to 90 degrees, backward extension 
was up to 30 degrees, and right and left lateral flexion were 
up to 30 degrees.  

Under 38 C.F.R. § 4.71a, Plate V, normal range of motion for 
the thoracolumbar spine is forward flexion up to 90 degrees 
and combined range of motion up to 240 degrees.  Accordingly, 
the findings of the April 2007 and October 2007 VA examiners 
demonstrate that the Veteran has essentially normal flexion 
and normal combined range of motion of the thoracolumbar 
spine.  These measurements do not come close to the 
limitation required to warrant a 20 percent disability rating 
[specifically, forward flexion of the lumbar spine not 
greater than 60 degrees and combined range of motion not 
greater than 120 degrees].

Additionally, the October 2007 VA examiner specifically 
reported that the Veteran has not exhibited muscle spasms or 
guarding severe enough to result in abnormal gait or abnormal 
spine contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Further, an X-ray of the Veteran's 
lumbosacral spine revealed "lumbar lordosis is slightly 
accentuated.  Exam is otherwise negative."

The Board cannot identify any medical evidence which 
contradicts the findings of the April 2007 and October 2007 
VA examiners, and the Veteran has pointed to none.  See 
38 U.S.C.A. § 5107(a) (West 2002).

Therefore, the Veteran's service-connected lumbosacral spine 
disability does not warrant an increased disability rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  

(ii).  Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

To warrant a 20 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the evidence must show that the Veteran has 
experienced incapacitating episodes having a total duration 
of at least 
2 weeks but less than 4 weeks during the past 12 months.  
Further, as noted in the schedular criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The Veteran reported to the October 2007 VA examiner that she 
experiences flare-ups where the pain from her back radiates 
across her buttocks, and down her left leg to her great toe, 
and her left foot eventually becomes numb.  She further 
reported that when she experiences these flare-ups, she is 
"unable to do anything, lays down on the floor, on right 
side, with heating pad across side and leg.  Someone else has 
to do all activities for her."  See October 2007 VA 
examination report.  However, the medical evidence does not 
indicate, and the Veteran does not contend, that she has been 
prescribed bed rest by a physician based on incapacitating 
episodes.  

Therefore, the Veteran's service-connected lumbosacral spine 
disability does not warrant an increased disability rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.

The Board recognizes the Veteran's complaints of functional 
loss as a result of her lumbosacral spine disability, notably 
her inability to sit or stand for long periods of time and 
requiring assistance with daily activities.  See October 2007 
VA examination report.  However, the competent medical 
evidence of record does not indicate any significant 
functional loss.  Specifically, during the most recent VA 
examination in October 2007, the Veteran was able to maintain 
forward flexion up to 90 degrees.  Further, the October 2007 
VA examiner specifically noted "no decreased range of motion 
due to pain, fatigue, weakness, or lack of endurance" after 
repetitive range of motion examinations.  

No competent medical opinion contradictory to that of the 
October 2007 VA examiner or VA treatment reports is of 
record.  The Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 
38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating 
adequately compensates the Veteran for any functional 
impairment attributable to her lumbosacral spine disability.  
See 38 C.F.R. §§ 4.41, 4.10 (2009).  

Esteban consideration

The Veteran has been diagnosed with sciatica, radiculopathy, 
and disc protrusion causing mild stenosis.  See VA treatment 
records dated March 2006 and June 2007; April 2007 VA 
examination report.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Similarly, Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine directs evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  See also Bierman v. 
Brown, 6 Vet. App. 125 (1994) [holding that under former 
Diagnostic Code 5293 a separate rating for neurological 
disability may be appropriate when its manifestations are 
distinct from the musculoskeletal disorder]. 

The Veteran has complained of pain, tingling, and a numb 
feeling radiating from her back to her left great big toe.  
See the October 2007 VA examination report.  However, the 
medical evidence of record does not refer to neurological 
impairment sufficient to warrant a separate disability 
rating.  Specifically, the April 2007 VA examination report 
and a VA treatment record dated February 2008 both indicate 
that the Veteran's tendon reflexes were normal in the lower 
extremities bilaterally.  Additionally, a VA treatment record 
dated June 2007 indicates that the Veteran was able to move 
all extremities without difficulty.  Moreover, the Veteran 
has not identified any bladder or bowel dysfunction, and none 
has been diagnosed. 

Based this record, the Board finds that a separate rating for 
neurological impairment is not warranted.   

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the instant case, the Veteran's service-connected 
lumbosacral disability was assigned a 10 percent disability 
rating effective from July 23, 2006, when she was discharged 
from military service.  It appears from the medical evidence 
of record that the lumbosacral spine symptomatology has not 
appreciably changed since the date of service connection.  
Specifically, the VA examination reports as well as the VA 
and private treatment records indicate that the Veteran's 
range of motion and symptomatology has remained relatively 
stable throughout the period.  No evidence was presented to 
allow for the assignment of an increased disability rating at 
any time during the period here under consideration.  
Therefore, the RO properly assigned a 10 percent disability 
rating from July 23, 2006.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased disability rating for 
service-connected asthma, currently rated at 30 percent 
disabling.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated 
here.



Assignment of a diagnostic code

The Veteran's asthma disease is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).  Diagnostic 
Code 6602 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the Veteran's case [asthma].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and neither the 
Veteran, nor her representative, has requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
6602.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [bronchial asthma] provide as follows:

100% FEV-1 less than 40-percent predicted, or; FEV-1/FVC less 
than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

60% FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three times per year) course of systemic (oral or parenteral) 
corticosteroids.

30% FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).



Analysis

Mittleider concerns

In addition to the Veteran's service-connected asthma, she 
has also been diagnosed with chronic sinusitis and allergic 
rhinitis.  See VA treatment record dated June 2007.  The 
Veteran is service-connected for allergic rhinitis but is not 
service-connected for chronic sinusitis.
 
The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the evidence of record 
specifically associates the Veteran's asthma symptomatology 
with shortness of breath.  See, e.g., October 2007 VA 
examination report.   Accordingly, such symptomatology will 
be used to rate the disability.    

Schedular rating

The Veteran's asthma is currently rated 30 percent disabling.  
In order to obtain the next higher disability rating (60 
percent), the Veteran would have to exhibit a 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three times per year) courses of systemic (oral or parental) 
corticosteroids.  These criteria are disjunctive.  See 
Johnson, supra; Cf. Melson, supra. 

The Veteran's spirometry values do not fall within the 
prescribed ranges for an increased rating.  Specifically, 
testing performed in conjunction with the October 2007 VA 
examination revealed a FEV-1 test of 119% of predicted value 
and FEV-1/FVC test results of 91% of predicted value.  These 
results are congruent with a noncompensable rating.  See 
38 C.F.R. § 4.31, 4.97, Diagnostic Code 6602.  

The results of the October 2007 spirometry testing are 
consistent with the other pulmonary function tests of record.  
Specifically, the April 2007 VA examination report indicates 
that the Veteran underwent pulmonary function testing in 
March 2007 which revealed a FEV-1 test of 114% of predicted 
value.  Further, the Veteran was diagnosed with "asthma with 
normal lung volumes and spirometry."

While the record documents the Veteran's regular use of an 
albuterol inhaler, there is no medical evidence that the 
Veteran requires intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Indeed, the Veteran reported that she has a "severe allergic 
reaction" to steroid usage.  See October 2007 VA examination 
report.  Moreover, the record fails to demonstrate at least 
monthly visits to a physician for required care of 
exacerbations.  Specifically, the April 2007 VA examination 
report indicated "no scheduled ongoing treatment."  
Further, a July 2008 VA treatment record indicates that the 
Veteran was "[f]eeling very well.  [A]sthma well controlled 
now..."  

In sum, the cumulative medical evidence demonstrates that the 
Veteran exhibits normal spirometry results, but requires 
regular inhalational therapy.  Further, with respect to 
higher disability ratings, the evidence does not indicate 
that the Veteran's spirometry values result in a FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  

In short, the criteria for the assignment of a 60 percent 
disability rating for service-connected asthma have not been 
met.  The Board additionally observes that there is no 
medical evidence which suggests that a 100 percent disability 
rating is assignable.  

In summary, for reasons and bases expressed above, the Board 
concludes that a schedular rating in excess of the currently 
assigned 30 percent for the Veteran's service-connected 
asthma is unwarranted. 



Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the instant case, the Veteran's service-connected asthma 
was assigned a 30 percent disability rating effective from 
July 23, 2006, when she was discharged from military service.  
It appears from the medical records and the Veteran's own 
statements that the asthma symptomatology has not appreciably 
changed since the date of service connection.  Specifically, 
the VA examination reports as well as VA treatment records 
indicate that the Veteran has regularly used an albuterol 
inhaler throughout the period.  Additionally, no evidence was 
presented to allow for the assignment of an increased 
disability rating at any time during the period here under 
consideration.  Therefore, the RO properly assigned a 30 
percent disability rating from July 23, 2006.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected lumbosacral spine disability and asthma.  
See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record 
indicates that the Veteran's occupation is a human resources 
specialist, which requires her to sit for long periods of 
time.  Further, she reported that she has not missed any work 
due to either her lumbosacral spine disability or her asthma.  
See October 2007 VA examination report.  Moreover, there is 
no indication that the disabilities have created any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of either her lumbosacral spine 
disability or asthma after her discharge from military 
service.  Further, while the Board notes the Veteran's claims 
of pain and significant limitation of motion associated with 
her lumbosacral spine disability, the medical evidence of 
record indicates virtually normal results with respect to 
physical examinations of the lumbosacral spine.  Moreover, 
the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  

Accordingly, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases stated above, the Board concludes 
that disability ratings in excess of the currently assigned 
10 percent evaluation for the lumbosacral spine disability 
and 30 percent for the asthma disability are not warranted.  
A preponderance of the evidence is against each claim.  The 
benefits sought on appeal are therefore denied. 


ORDER

Entitlement to an increased disability rating, in excess of 
10 percent disabling, for the service-connected lumbosacral 
spine disability is denied. 

Entitlement to an increased disability rating, in excess of 
30 percent disabling, for the service-connected asthma is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


